Citation Nr: 1532413	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 2002 to May 2005 and from May 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The case was previously remanded by the Board in November 2012, June 2013, and July 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a fourth remand is needed in this case.  As previously noted by the Board in June 2013 and July 2014, the Veteran has had multiple reported addresses during the adjudication of his claim, including two addresses in [redacted], Missouri.  In the July 2014 remand, the Board decided that unless the AOJ was specifically advised of a new address by either the Veteran or his representative, all future correspondence should be sent to a "[redacted]" address that had been confirmed by the Veteran in a September 2013 report of contact.  

As directed by the Board, the Veteran was scheduled for a VA examination; he failed to report for an October 2014 examination.  However, a December 2014 deferred rating decision shows that notice of the examination was sent to an incorrect address and that the Veteran should be scheduled for a new examination with notice sent to the "[redacted]" address.  A new examination was scheduled for April 2015; the Veteran again failed to report.  Although the Board specifically directed that a copy of the notice of the examination should be associated with the claims file if the Veteran failed to report for the scheduled VA examination, no such notice is of record.  Consequently, a remand is necessary to ensure compliance with the Board's previous directives.

On remand, as pointed out by the Veteran's representative in July 2015, it is unclear whether the Veteran actually received notice of the examination, especially as the most recent correspondence from the Board to the Veteran was sent to a different address.  In this regard, an April 2015 supplemental statement of the case shows a different address on "[redacted]" while the Board's July 2015 correspondence was sent to a "[redacted]" address.  However, there is no correspondence from the Veteran affirmatively changing his address from the "[redacted]" address.  

In this case, as it is not clear that notice was sent to the "[redacted]" address, the Veteran should be afforded another opportunity to report for an examination yet again.  Since the Veteran has not submitted a notice of a change of address since he last confirmed the "[redacted]" address in 2013, notice should again be sent to such address as there is there is no "burden on the part of VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in treatment from the Fayetteville VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected left ear hearing loss.  Ensure that notice of this examination is mailed to the Veteran at the  address.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a description of the effects of the Veteran's left ear hearing loss disability on his ability to function.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

The Veteran is advised that failure to report for this examination, without good cause, will result in the denial of his claim for an increased rating.  See 38 C.F.R. 3.655(b).

3.  If the Veteran, without good cause, fails to report for the scheduled VA examination, ensure that a copy of the notice of that examination is associated with the claims file.  It must also be indicated whether any notice that was sent was returned as undeliverable.
4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



